Title: To George Washington from Brigadier General William Maxwell, 9 December 1777
From: Maxwell, William
To: Washington, George



Sir
White Marsh [Pa.] 9th Decmr 1777

The Enemy having returned ingloriously and the season far advanced makes it necessary that the Troops should be fixed to some place for the Winter. I have now thought proper to mention to Your Excellency, a subject that I once tuched on before, which was, that it was absolutely necessary to relieve the Jersey Militia from their constant duty, by Continental Troops to enable them to fill up their full quotas for the Continental service. and it would give life and spirit to the Militia when called on more pressing occasions. I would likewise beg leave to mention some of the difficulties, the Jersey State Laboured under in filling up her quota last winter. Viz. that almost every State was recruiting her Troops, the Artillery many, the light Horse, the 16 Regiments, Artificers, and Waggoners, &ca. Besides this her Troops was sent into the field by Companys or less as they could be raised, and the

Seat of War in their state. Notwithstanding all these inconveniencies I do presume to say, that the Jersey State had it’s quota as near compleat as some of the first States in the Continent and I think I may venture to say that if they are not harrased this winter, they will compleat their quota; and Cloath them well. The necessaty of sending some Continental Troops to the Jersey, I dar say appear to your Excellency verry reasonable; but whether it shall be her own Troops or that of a nother state is the question. I must allow that for any other duty save that of recruiting and Cloathing I would prefer the Troops of another State in General. but for these most necessary articles of recruiting Cloathing and recovering the sick, I must give the preferance to their own Troops, and if there was a little indulgence in it, I do not think Your Excellency will think the Jersey State undeserving. I submit the affair to Your Excellencys better Judgment and am Your Most Obedient Humble Servant

Wm Maxwell

